EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: Sandy Pfaff 415-459-8800 sandy@pfaffpr.com BANK OF MARIN BANCORP REPORTS RECORD ANNUAL EARNINGS OF $13.6 MILLION DEMAND DEPOSITS GREW 22.4% OVER A YEAR AGO NOVATO, CA, January 24, 2011 – Bank of Marin Bancorp (“Bancorp”, NASDAQ: BMRC) announced 2010 annual earnings of $13.6 million, an increase of $787 thousand, or 6.2% from $12.8 million a year ago.Diluted earnings per share for the year ended December 31, 2010 totaled $2.55, up $0.36 from $2.19 in the prior year. 2010 fourth quarter earnings totaled $3.9 million, an increase of $549 thousand, or 16.3%, from $3.4 million in the third quarter of 2010, and an increase of $1.1 million, or 39.5%, from $2.8 million in the fourth quarter of 2009.Diluted earnings per share increased to $0.73 from $0.63 in the third quarter of 2010 and $0.53 in the fourth quarter of 2009. “We are pleased to end the year with record earnings,” said Russell A. Colombo, President and CEO.“Earnings growth reflects a lower level of credit losses, continued focus on cost controls and loan growth in our two newest markets, San Francisco and Santa Rosa.” Bancorp also provided the following highlights on its operating and financial performance for the fourth quarter of 2010: · Deposits grew $71.7 million, or 7.6%, over a year ago. Demand deposits grew $51.6 million or 22.4% over a year ago and comprised 27.8% of total deposits at December 31, 2010. · Credit quality remains solid with a modest level of non-performing loans at 1.37% of loans.Net charge-offs in the fourth quarter of 2010 decreased to $682 thousand from $1.2 million in the prior quarter and $3.0 million in the same quarter a year ago. The provision for loan losses of $1.1 million decreased $350 thousand from the prior quarter and decreased $1.5 million from the same quarter a year ago. · Total risk-based capital ratio grew to 13.3%, up from 12.9% at September 30, 2010 and 12.3% at December 31, 2009, and continues to be well above industry requirements for a well-capitalized institution. · In the fourth quarter, Bancorp declared and paid an increased quarterly cash dividend of $0.16 per share, up from $0.15 in the previous quarter. · Bank of Marin (the “Bank”) expanded its community banking footprint into Sonoma County.On October 14, 2010, the Bank opened a loan production office in Santa Rosa, which will be converted to a full service commercial banking office in the second quarter of 2011. In addition, in December 2010, the Bank signed a lease for a branch in downtown Sonoma. This office will open as the Bank’s fifth branch in Sonoma County by late spring 2011. Loans and Credit Quality Total loans reached $941.4 million at December 31, 2010, representing an increase of $23.7 million, or 2.6%, over December 31, 2009.This growth primarily reflects growth inthe Bank’sSan Francisco and Santa Rosa markets and represents an increase in commercial real estate loans, partially offset by decreases in construction and commercial loans. 1 “Our credit risk is proactively managed,” said Christina J. Cook, Chief Financial Officer.“We apply prudent underwriting fundamentals, build strong relationships with our customers and operate within markets we know.” Non-performing loans totaled $12.9 million, or 1.37% of Bancorp’s loan portfolio at December 31, 2010, compared to $10.6 million, or 1.13% at September 30, 2010 and $11.6 million or 1.26% a year ago.Accruing loans past due 30 to 89 days decreased to $352 thousand at December 31, 2010 from $4.6 million at September 30, 2010 and $835 thousand a year ago. In the fourth quarter of 2010, Bancorp’s loan loss provision totaled $1.1 million, down $350 thousand from the prior quarter and down $1.5 million from the same quarter a year ago.The provision for loan losses totaled $5.4 million and $5.5 million in 2010 and 2009, respectively. The allowance for loan losses of $12.4 million totaled 1.32% of loans at December 31, 2010 compared to 1.28% and 1.16% at September 30, 2010 and December 31, 2009, respectively. The increases in the allowance for loan losses as a percentage of loans from both a quarter ago and a year ago reflect a higher level of non-performing loans and the related specific reserves. Net charge-offs in the fourth quarter of 2010 decreased to $682 thousand from $1.2 million in the prior quarter and $3.0 million in the same quarter a year ago.Net charge-offs in 2010 decreased to $3.6 million in 2010 from $4.8 million in 2009. Deposits Total deposits grew $71.7 million or 7.6% over a year ago to $1.0 billion.The higher level of deposits reflects growth in most deposit categories, most notably in demand deposits of $51.6 million, or 22.4%. “We have built a strong core deposit base reflecting the continued trust our customers placein us,” said Mr. Colombo.“Our high level ofdemand deposits is attributable to the relationships we have built and the personalized service we provide.” Earnings Net interest income of $14.1 million in the fourth quarter of 2010 increased $669 thousand, or 5.0%, from the same period last year. Net interest income of $54.9 million for the full year increased $2.3 million, or 4.5% from 2009. The increases reflect growth in the interest-earning assets and reduction in the cost of funds, partially offset by reduction in the yield on investment securities. The tax-equivalent net interest margin was 4.92% in the fourth quarter of 2010, compared to 5.18% in the fourth quarter of 2009 and 4.88% in the prior quarter.The tax-equivalent net interest margin was 4.95% in 2010 compared to 5.17% in 2009.Decreases in the tax-equivalent net interest margin were primarily due to lower yields on investment securities (as a result of increased prepayments and lower yields on recent purchases) and a shift in the relative composition of interest-earning assets from higher-yielding loans to lower-yielding cash held at the Federal Reserve Bank and other short-term investments. The excess liquidity from deposit inflows has not been deployed as the banking industry as a whole is experiencing challenges with loan demand from qualified borrowers. Non-interest income in the fourth quarter of 2010 remained relatively unchanged from the same period last year. The 2010 non-interest income of $5.5 million increased $339 thousand, or 6.5% from last year due to higher Wealth Management and Trust Services fees and higher Visa debit card and merchant interchange fees. Non-interest expense totaled $8.0 million in the fourth quarter of 2010, an increase of $274 thousand, or 3.5% from the same quarter a year ago, primarily due to higher personnel costs associated with franchise expansion.Non-interest expense totaled $33.4 million in 2010, up $1.7 million, or 5.2% from $31.7 million in 2009. This increase reflected higher personnel costs and occupancy costs associated with franchise expansion, higher professional costs associated with strategic expansion initiatives and higher data processing costs, partially offset bythe 2009 Federal Deposit Insurance Corporationspecial assessment of $496 thousand. 2 About Bank of Marin Bancorp Bank of Marin Bancorp's assets currently exceed $1 billion. Bank of Marin, as the sole subsidiary of Bank of Marin Bancorp, is the largest community bank in Marin County with sixteen offices in Marin, San Francisco and Sonoma counties. The Bank's Administrative offices are located in Novato, California. Bank of Marin offers business and personal banking, private banking and wealth management services, with a strong focus on supporting the local community. Bank of Marin Bancorp is included in the Russell 2000 Small-Cap Index, is recognized as a Top 200 Community Bank, ranked number 42 in the U.S. by US Banker Magazine, and has received the highest five star rating from Bauer Financial for more than ten years (www.bauerfinancial.com). Celebrating its 21st anniversary in 2011, Bank of Marin has been recognized as one of the "Best Places to Work in the Bay Area" and one of the "Top Corporate Philanthropists" by the San Francisco Business Times. Forward Looking Statements This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, theeconomic downturn in the United States and abroad, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services. These and other important factors are detailed in various securities law filings made periodically by Bancorp, copies of which are available from Bancorp without charge. Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 3 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison December 31, 2010 (dollars in thousands, except per share data;unaudited) FOURTH QUARTER QTD 2010 QTD 2009 CHANGE % CHANGE NET INCOME $ $ $ % DILUTED EARNINGS PER COMMON SHARE $ $ $ % RETURN ON AVERAGE ASSETS (ROA) % RETURN ON AVERAGE EQUITY (ROE) % EFFICIENCY RATIO % % %) %) TAX-EQUIVALENT NET INTEREST MARGIN 1 % % %) %) NET CHARGE-OFFS $ $ $ ) %) NET CHARGE-OFFS TO AVERAGE LOANS % % %) %) YEAR-TO-DATE YTD 2010 YTD 2009 CHANGE % CHANGE NET INCOME $ $ $ % DILUTED EARNINGS PER COMMON SHARE 2 $ $ $ % RETURN ON AVERAGE ASSETS (ROA) % % %) %) RETURN ON AVERAGE EQUITY (ROE) % EFFICIENCY RATIO % TAX-EQUIVALENT NET INTEREST MARGIN 1 % % %) %) NET CHARGE-OFFS $ $ $ ) %) NET CHARGE-OFFS TO AVERAGE LOANS % % %) %) AT PERIOD END December31,2010 December31,2009 CHANGE % CHANGE TOTAL ASSETS $ $ $ % LOANS: COMMERCIAL $ $ $ ) %) REAL ESTATE COMMERCIAL OWNER-OCCUPIED $ $ $ ) %) COMMERCIAL INVESTOR $ $ $ % CONSTRUCTION $ $ $ ) %) HOME EQUITY $ $ $ % OTHER RESIDENTIAL $ $ $ % INSTALLMENT AND OTHER CONSUMER LOANS $ $ $ ) %) TOTAL LOANS $ $ $ % NON-PERFORMING LOANS 3: COMMERCIAL $ $ $ % REAL ESTATE COMMERCIAL OWNER-OCCUPIED $ $ $ ) %) CONSTRUCTION $ $ $ % HOME EQUITY $
